Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 32 COGENCO INTERNATIONAL, INC. Certification pursuant to 18 U.S.C. §1350 Principal Executive Officer and Principal Financial Officer To my knowledge: the quarterly report on Form 10-Q for the period ended June 30, 2008, containing financial statements for the period then ended, fully complies with the requirements of Section 13(a) of the Securities Act of 1934; and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Cogenco International, Inc. for the periods presented. August 19, 2008 /s/ David Brenman David W. Brenman, Chief Executive Officer and Chief Financial Officer
